       Case 2:20-cv-02907-FMO-JEM Document 2 Filed 03/27/20 Page 1 of 1 Page ID #:128
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 CALLAHAN & BLAINE, APLC
 Edward Susolik (Bar No. 151081)
 Ed@callahan-law.com
 Jason Casero (Bar No. 263933)
 jcasero@callahan-law.com
 3 Hutton Centre Drive, Ninth Floor
 Santa Ana, CA 92707
 Tel: 714-241-4444 Fax: 714-241-241-4445
 ATTORNEY(S) FOR:    Plaintiff
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
EVOX PRODUCTIONS LLC, a Delaware limited                                       CASE NUMBER:
                                                                                              2:20-cv-2907
liability company,
                                                              Plaintiff(s),
                                     v.
AOL INC., a Delaware corporation; OATH, a
                                                                                              CERTIFICATION AND NOTICE
Delaware corporation; and VERIZON MEDIA
                                                                                                OF INTERESTED PARTIES
INC., a Delaware corporation;                                                                       (Local Rule 7.1-1)
                                                             Defendant(s)


TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for          EVOX PRODUCTIONS LLC, a Delaware limited liability company
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                                 PARTY                                                    CONNECTION / INTEREST

EVOX PRODUCTIONS LLC                                                          Plaintiff



AOL INC.                                                                      Defendant

OATH INC.                                                                     Defendant

VERIZON MEDIA INC.                                                            Defendant




         March 27, 2020                                    /s/ Jason Casero
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):




CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
